                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    DANIEL FOWLER,                                      CASE NO. C19-0208-JCC
10                           Plaintiff,                   MINUTE ORDER
11               v.

12    SAN JUAN COUNTY, et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated request for a judicial
18   settlement conference (Dkt. No. 30). Finding good cause, the Court hereby REFERS this case to
19   the Honorable Michelle L. Peterson, United States Magistrate Judge, for a judicial settlement
20   conference pursuant to Local Civil Rule 39.1(e). The parties are ORDERED to participate in a
21   judicial settlement conference no later than November 7, 2019. The parties are further
22   ORDERED to inform the Court within three days of the conference whether this matter has been
23   resolved.
24          //
25          //
26          //


     MINUTE ORDER
     C19-0208-JCC
     PAGE - 1
 1        DATED this 21st day of October 2019.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Tomas Hernandez
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0208-JCC
     PAGE - 2
